Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 1 of 29 PageID #: 177




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  STAR AUTO SALES OF BAYSIDE, INC.                             Civil Action No.:
  (d/b/a STAR TOYOTA OF BAYSIDE), STAR                         1:18-cv-05775-ERK-CLP
  AUTO SALES OF QUEENS, LLC (d/b/a STAR
  SUBARU), STAR HYUNDAI LLC (d/b/a
                                                               DEFENDANTS' ANSWER AND
  STAR HYUNDAI), STAR NISSAN, INC. (d/b/a
  STAR NISSAN), METRO CHRYSLER                                 COUNTERCLAIMS TO
  PLYMOUTH INC. (d/b/a STAR CHRYSLER                           PLAINTIFF'S COMPLAINT
  JEEP DODGE), STAR AUTO SALES OF
  QUEENS COUNTY LLC (d/b/a STAR FIAT)
  and STAR AUTO SALES OF QUEENS
  VILLAGE LLC (d/b/a STAR MITSUBISHI)
                        Plaintiffs,
         -against-

 VOYNOW, BAYARD, WHYTE AND COMPANY,
 LLP, HUGH WHYTE, RANDALL FRANZEN AND
 ROBERT SEIBEL,
                      Defendants.

        Defendants, Voynow, Bayard, Whyte and Company, LLP ("Voynow"), Hugh Whyte

 ("Whyte"), Randall Franzen ("Franzen"), and Robert Seibel ("Seibel"), by and through their

 undersigned counsel, hereby Answer the Complaint of the above-captioned Plaintiffs’

 (collectively the "Star Auto Entities") as follows. Further, Voynow also asserts counterclaims as

 set forth below against certain of the Star Auto Entities.

                                            Introduction

        1.      Admitted in part, denied in part. It is admitted that this is an action in which the

  Star Auto Entities assert claims for professional malpractice and breach of contract against

  Voynow and certain principals of Voynow. It is denied, however, that any such claims have

  any merit or that any of the Voynow Defendants are in any way liable to any of the Star Auto

  Entities. By way of further response, the Star Auto Entities' claims for breach of contract have

  been dismissed.


                                                   1
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 2 of 29 PageID #: 178




        2.       Denied as stated. By way of further response, to the extent that the Voynow

  Defendants do not know exactly what the Star Auto Entities mean by "commonly owned and

  operated" in this paragraph, and the same is denied based on lack of knowledge and

  information.

        3.       Admitted in part, denied in part. By way of further response, to the extent that the

  Voynow Defendants do not know exactly what the Star Auto Entities mean by "full-service

  accounting firm" in this paragraph, the same is denied based on lack of knowledge and

  information.

        4.       Admitted in part, denied in part. It is admitted that the Star Auto Entities engaged

  the Voynow Defendants to provide certain accounting services; that such engagement spanned a

  number of years; and that such engagement included the preparing and filing of tax returns. It is

  further admitted that the Voynow Defendants provided certain other accounting services to the

  Star Auto Entities from time to time. It is denied, however, that the Voynow Defendants

  provided "a broad range of accounting services" to the Star Auto Entities. Further, as the

  Voynow Defendants do not know what Star Auto Entities mean when they refer to "all of

  Plaintiffs' related entities" in this allegation, the same is denied based on lack of knowledge and

  information.

        5.       Denied. The Voynow Defendants deny the allegations set forth in this paragraph

  to the extent that they constitute conclusions of law to which no response is required. To the

  extent a response is deemed necessary, the same are denied.

        6.       Denied. The Voynow Defendants are without knowledge or information

  sufficient to form a belief as to whether employees of the Star Auto Entities actually stole from

  those entities without their knowledge, consent, or involvement, or whether such alleged thefts



                                                  2
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 3 of 29 PageID #: 179




  "went on for an extended period of time," or produced any "red flags"; the Voynow Defendants

  accordingly deny such allegations. It is specifically denied that the Voynow Defendants in any

  way breached their duties to the Star Auto Entities.

        7.      Denied. The Voynow Defendants are not sure who the Star Entities mean when

  they refer to the "theft ring leader" in this paragraph, and such allegations are therefore denied

  based on lack of knowledge or information. The remaining allegations set forth in this

  paragraph constitute conclusions of law to which no response is required. To the extent a

  response is deemed necessary, the same are denied.

        8.      Denied. The Voynow Defendants deny the allegations set forth in this paragraph

  to the extent that they constitute conclusions of law to which no response is required. To the

  extent a response is deemed necessary, the same are denied.

        9.      Admitted in part, denied in part. It is admitted that certain former employees of

  the Star Auto Entities are being prosecuted criminally; and that the Star Auto Entities are also

  pursuing certain former employees civilly. The Voynow Defendants are, however, without

  knowledge or information sufficient to form a belief as to whether such employees constitute all

  of the employees involved in the alleged thefts, or whether it is unlikely that the Star Auto

  Entities will be unable to recover from such employees; and such allegations are therefore

  denied. Furthermore, it is denied that this action is in anyway necessary or warranted, or that

  the Voynow Defendants breached any duties owed to the Star Auto Entities or are in any way

  liable to them.

                                             The Parties

        10.     Admitted.

        11.     Admitted.



                                                   3
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 4 of 29 PageID #: 180




        12.     Admitted.

        13.     Admitted.

        14.     Admitted.

        15.     Admitted.

        16.     Admitted.

        17.     Admitted.

        18.     Admitted.

        19.     Admitted.

        20.     Denied.

                                      Jurisdiction and Venue

        21.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

  to the extent that they constitute conclusions of law to which no response is required. To the

  extent a response is deemed necessary, the same are denied.

        22.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

  to the extent that they constitute conclusions of law to which no response is required. To the

  extent a response is deemed necessary, the same are denied.

        23.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

  to the extent that they constitute conclusions of law to which no response is required. To the

  extent a response is deemed necessary, the same are denied.

                                    Voynow Dealership Practice

        24.     Denied as stated. The allegations set forth in this paragraph contain excerpts of

  information set forth on Voynow's website, which speaks for itself. Further, to the extent that




                                                 4
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 5 of 29 PageID #: 181




  the "relevant times" at issue in this case span decades, the Voynow Defendants deny that such

  representations were made via its website "at all relevant times[.]"

        25.     Denied as stated. The allegations set forth in this paragraph contain excerpts of

  information set forth on Voynow's website, which speaks for itself. Further, to the extent that

  the "relevant times" at issue in this case span decades, the Voynow Defendants deny that such

  representations were made via its website "at all relevant times[.]"

        26.     Denied as stated. The allegations set forth in this paragraph contain excerpts of

  information set forth on Voynow's website, which speaks for itself. Further, to the extent that

  the "relevant times" at issue in this case span decades, the Voynow Defendants deny that such

  representations were made via its website "at all relevant times[.]"

        27.     Denied as stated. The allegations set forth in this paragraph contain excerpts of

  information set forth on Voynow's website, which speaks for itself. Further, to the extent that

  the "relevant times" at issue in this case span decades, the Voynow Defendants deny such

  representations were made via its website "at all relevant times[.]"

        28.     Denied as stated. The allegations set forth in this paragraph contain excerpts of

  information set forth on Voynow's website, which speaks for itself. Further, to the extent that

  the "relevant times" at issue in this case span decades, the Voynow Defendants deny such

  representations were made via its website "at all relevant times[.]"

        29.     Denied The Voynow Defendants deny the allegations set forth in this paragraph

  to the extent that they constitute conclusions of law to which no response is required. To the

  extent a response is deemed necessary, the same are denied.




                                                  5
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 6 of 29 PageID #: 182




                               Voynow's Work for the Star Auto Group

        30.        Admitted in part, denied in part. It is admitted that the Voynow Defendants began

  their relationship in 1996 with those of the Star Auto Entities that existed at that time. It is

  denied, however, that all of the Star Auto Entities existed at that time.

        31.        Denied as stated. The Voynow Defendants do not know what Star Auto Entities

  mean by the reference to "focus' and specific expertise" as set forth in this paragraph, and same

  is therefore denied based on lack of knowledge or information.

        32.        Admitted in part, denied in part. It is admitted that Voynow provided accounting

  services to the Star Auto Entities in or about the time period in question. It is denied, however,

  that Voynow "provided a broad array of accounting, management, and related services[.]" It is

  further denied that the Voynow Defendants provided all of the enumerated services set forth in

  this paragraph to all of the Star Auto Entities during the entirety of the time period in question.

        33.        Denied. By way of further response, the terms and scope of the Star Auto Entities

  engagement of Voynow is set forth in yearly engagement letters that Voynow sent to the Star

  Auto Entities.

        34.        Denied. By way of further response, the terms and scope of the Star Auto

  Entities' engagement of Voynow is set forth in yearly engagement letters that Voynow sent to

  the Star Auto Entities.

        35.        Denied as stated. It is admitted, however, that, for a large portion of the relevant

  time period, Whyte, Franzen, and Seibel were the main representatives of Voynow who

  handled/supervised the work performed for the Star Auto Entities.

        36.        Admitted in part, denied in part. It is admitted that Voynow performed certain

  tasks on behalf of the Star Auto Entities during the time period in question, and billed and were



                                                    6
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 7 of 29 PageID #: 183




  paid during that time period. It is denied, however, that Voynow performed all of the tasks

  enumerated in paragraph 32 of the Complaint for all of the Star Auto Entities during the entirety

  of the time period in question. Further, it is denied that Voynow has been paid in full for all

  services rendered.

        37.     Admitted in part, denied in part. To the extent that the allegations in this

  paragraph reference "the foregoing tasks," as alleged in paragraphs 32 and 36 of the Star Auto

  Entities' Complaint, the same is denied for the reasons set forth in the Voynow Defendants'

  answers to those paragraphs. It is admitted, however, that the, in the course of providing

  accounting services to the Star Auto Entities, Defendants interacted with the Star Auto Entities

  and their accounting staff.

        38.     Admitted in part, denied in part. It is admitted that someone from Voynow visited

  the Star Auto Entities at least once a year for a tax planning visit and a year end visit. It is

  further admitted that Voynow would (1) obtain year end balances, (2) collect and review data to

  prepare tax materials; and (3) propose year end adjusting entries. It is specifically denied that

  Voynow "review[ed] manual accounting entries."

        39.     Denied. It is specifically denied that Voynow team members had remote access

  to the Star Auto Entities’ books and records at all times. By way of further response, Voynow

  did not have remote access to the Star Auto Entities’ books and records until after the alleged

  theft was discovered.

        40.     Denied. The Voynow Defendants do not know what the Star Auto Entities mean

  by the reference to "actively engaged in communications” as set forth in this paragraph, and the

  same is therefore denied based on lack of knowledge or information. By way of further




                                                    7
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 8 of 29 PageID #: 184




  response, it is specifically denied that the Voynow Defendants communicated with the Star

  Auto Entities’ banking representatives every year at numerous times.

        41.      Denied as stated. It is specifically denied that at all times Voynow team members

  worked closely and regularly with the Star Auto Entities ownership and office managers and

  accounting personnel. By way of further response, the Voynow Defendants do not know what

  Star Auto Entities mean by the reference to “at all times” as set forth in this paragraph, and the

  same is therefore denied based on lack of knowledge or information.

        42.      Denied as stated. As the phrase "this long-standing and close working

  relationship," refers to characterizations of the relationship between the Voynow Defendants

  and the Star Auto Entities as alleged in prior paragraphs of the Complaint, the Voynow

  Defendants respond to the same by incorporating their responses to those paragraphs here.

  Further, the Voynow Defendants do not know what Star Auto Entities mean by the reference to

  "accounting and management systems” or “specifics of its interrelated businesses” as set forth

  in this paragraph, and the same is therefore denied based on lack of knowledge or information.

        43.      Admitted in part, denied in part. The Voynow Defendants do not know what Star

  Auto Entities mean by the reference to an "independent relationship" with Karouzakis, and

  therefore denies that the allegations on the basis of lack of knowledge or information. It is

  admitted, however, that Voynow prepared Karouzakis' and her husband's personal tax returns

  for certain years.

                           The Star Auto Group Employees Defalcations

        44.      Admitted in part, denied in part. It is admitted that the Voynow Defendants did

  not have knowledge of the alleged "massive pattern of theft" from the Star Auto Entities. It is,

  however, denied that the Voynow Defendants should have discovered such alleged thefts, that



                                                  8
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 9 of 29 PageID #: 185




  they breached any duties to the Star Auto Entities by not having discovered such alleged theft,

  and that they are in any way liable to the Star Auto Entities for not having discovered such

  alleged theft.

         45.       Denied as stated. By way of further response, Voynow admits that the Star Auto

  Entities informed it that they had discovered that Karouzakis was stealing corporate funds in or

  about December 2016, and that they had been alerted to this by an officer of their bank.

         46.       Admitted in part, denied in part. It is admitted, upon information and belief, that

  the Star Auto Entities initiated an investigation into the alleged thefts by Karouzakis. The

  Voynow Defendants are without knowledge or information sufficient to form a belief as to

  whether (1) the Star Auto Entities were "caught utterly by surprise" regarding any such alleged

  theft and (2) Karouzakis actually stole "enormous sums across various of the affiliated

  dealerships and in multiple schemes[,]" and the same are therefore denied.

         47.       Denied. The Voynow Defendants are without knowledge or information

  sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and the

  same are therefore denied.

                                  The Fallout: Plaintiffs Clean House

         48.       Admitted in part, denied in part. It is admitted, upon information and belief, that

  the Star Auto Entities fired Karouzakis, and that she has been indicted. The indictment,

  however, is a document that speaks for itself, and the Voynow Defendants accordingly deny all

  characterizations thereof. Further, the Voynow Defendants are without knowledge or

  information sufficient to form a belief as to whether Plaintiffs filed a criminal complaint against

  Karouzakis, or whether they "immediately" fired Karouzakis, and such allegations are therefore

  denied.



                                                     9
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 10 of 29 PageID #: 186




          49.     Admitted in part, denied in part. It is admitted, upon information and belief, that

   the Star Auto Entities have retained a forensic accounting firm to investigate the alleged thefts.

   The Voynow Defendants are, however, without knowledge or information sufficient to form a

   belief as to whether the scope of such firm's investigation has, in fact, been "broad[,]" and such

   allegations are therefore denied.

          50.     Denied. The Voynow Defendants are without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and the

   same are therefore denied.

          51.     Denied as stated. By way of further response, it is admitted that the Star Auto

   Entities have initiated certain lawsuits against Karouzakis, her sister, and one other former

   employee, seeking to recover allegedly stolen funds.

          52.     Admitted in part, denied in part. It is admitted that the Star Auto Entities fired

   Voynow, and, upon information and belief, retained a new accounting firm. It is denied,

   however, that such action was necessary to "restore Plaintiffs' accounting integrity."

                              The Voynow Defendants' Massive Failures

          53.     Admitted in part, denied in part. It is admitted that the Star Auto Entities utilized

   services provided by Voynow for approximately the number of years stated. The remaining

   allegations set forth in this paragraph are, however, denied. By way of further response, the

   Voynow Defendants are without knowledge or information sufficient to form a belief as to what

   impressions the Star Auto Entities might have had.

          54.     Admitted in part, denied in part. It is admitted that the Star Auto Entities are now

   making allegations that the Voynow Defendants failed to appropriately perform their

   accounting services. It is denied, however, that such allegations are true, that the Voynow



                                                    10
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 11 of 29 PageID #: 187




   Defendants breached any duties to the Star Auto Entities, or that the Voynow Defendants are in

   any way liable to the Star Auto Entities.

         55.     Denied. The Voynow Defendants are without knowledge or information

   sufficient to form a belief as to whether "Karouzakis falsified 'control' and/or 'employee'

   numbers" as alleged in this paragraph, and the same is therefore denied. Further, the Voynow

   Defendants do not know what the Star Auto Entities mean when they reference "irregular,

   manual journal entries" or that the transactions failed to clear the payroll cycle[,]" in this

   paragraph and such allegations are therefore denied on the basis of lack of knowledge or

   information. Finally, the Voynow Defendants lack knowledge or information sufficient to form

   a belief as to what Karouzakis "was able to steal[,]" if anything, and such allegations are

   therefore denied.

         56.     Admitted in part, denied in part. It is admitted that Voynow did not notice or

   report checks issued to pay credit card bills or personal obligations of Karouzakis or any other

   inappropriate check practices involving Karouzakis as alleged in this paragraph. It is denied,

   however, that the Voynow Defendants should have noticed such alleged inappropriate practices

   or that they are in any way liable to the Star Auto Entities for not noticing such practices. By

   way of further response, the Voynow Defendants lack knowledge or information sufficient to

   form a belief as to the truth of the remaining allegations set forth in this paragraph, and the same

   are therefore denied.

         57.     Denied. The Voynow Defendants lack knowledge or information regarding the

   accounting transactions alleged in this paragraph, and therefore deny all allegations set forth in

   this paragraph based on lack of knowledge or information.




                                                    11
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 12 of 29 PageID #: 188




         58.     Denied. The allegations that Voynow should have noticed the "irregular

   transactions" and/or occurrences referenced in this paragraph constitute conclusions of law to

   which no response is required. To the extent a response is deemed necessary, the same are

   denied. Further, the Voynow Defendants are without knowledge or information sufficient to

   form a belief as to the truth of the remaining allegations set forth in this paragraph, and the same

   are therefore denied.

         59.     Admitted in part, denied in part. The Voynow Defendants lack knowledge or

   information as to what specifically JP Morgan raised with the Star Auto Entities, other than

   what the Star Auto Entities passed on to Voynow, and such allegations are therefore denied. It

   is admitted that, from time to time, certain of the Star Auto Entities asked the Voynow

   Defendants to help respond to questions by the bank regarding the retained earnings accounts.

   At such times, the Voynow Defendants assisted in providing retained earnings reconciliations to

   the bank between the Star Auto Entities’ 12th and 13th month-end financial statements. It is

   specifically denied, however, that anyone else ever asked the Voynow Defendants to investigate

   the retained earnings accounts. It is further denied that the Voynow Defendants owed or

   undertook a duty to notice or report the "irregular entries" referenced in this paragraph, or that

   they failed to recognize any accounting irregularities that they had a duty to, or reasonably

   should have, noticed under the circumstances. The Voynow Defendants lack knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations set forth in the

   first sentence of this paragraph, and such allegations are therefore denied.

         60.     Denied. The Voynow Defendants lack knowledge or information sufficient to

   form a belief as to the truth of the allegations set forth in the first sentence of this paragraph, and

   such allegations are therefore denied. Further, it is denied that the Voynow Defendants owed or



                                                    12
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 13 of 29 PageID #: 189




   undertook a duty to notice or report the "irregularities" referenced in this paragraph, or that they

   failed to notice or report any alleged accounting irregularities that they had a duty to notice or

   report.

          61.     Denied.

          62.     Admitted in part, denied in part. The Voynow Defendants are without knowledge

   or information sufficient to form a belief as to the truth of the allegations set forth in the first

   sentence of this paragraph, and the same are therefore denied. The Voynow Defendants,

   however, admit the allegations set forth in the second sentence of this paragraph.

          63.     Denied as stated. By way of further response, see answer to paragraph 62.

          64.     Denied. It is denied that Voynow was engaged to manage the month ending and

   bank reconciliation processes referenced in this paragraph. Further, the Voynow Defendants are

   without knowledge or information as to the alleged "continuing irregularities" referenced in the

   remaining portions of this paragraph, and therefore deny all such allegations on the basis of lack

   of knowledge or information.

          65.     Admitted in part, denied in part. It is admitted that Voynow had no idea that

   Doug Filardo was stealing as the Star Auto Entities allege in this paragraph. It is denied,

   however, that the Voynow Defendants should have discovered any such alleged thefts, or that

   Voynow acted or failed to act in any way contrary to the duties owed to the Star Auto Entities in

   a way that facilitated any alleged thefts. The Voynow Defendants are without knowledge or

   information as to what "transactions” are being referred to in this paragraph, and allegations

   relating thereto are therefore denied.

          66.     Denied. It is denied that "Voynow's failures are and have been massive and

   extreme." Further, the Voynow Defendants lack knowledge or information sufficient to form a



                                                     13
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 14 of 29 PageID #: 190




   belief as to the truth to the remaining allegations set forth in this paragraph, and the same are

   therefore denied.



                        Defendants' Continuous Representations of Plaintiffs

          67.     Denied for lack of information. By way of further response, it is admitted that

   the Star Auto Entities informed Voynow that they had allegedly discovered certain employee

   theft in or around December 2016.

          68.     Denied. The Voynow Defendants are without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and the

   same are therefore denied.

          69.     Denied. The Voynow Defendants are without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph, and the

   same are therefore denied.

          70.     Denied. By way of further response, the Voynow Defendants are without

   knowledge or information sufficient to form a belief regarding what the Star Auto Entities may

   have relied on.

          71.     Denied as stated. By way of further response, the Voynow Defendants do not

   know what the Star Auto Entities mean when they refer to "the foregoing respects" in this

   paragraph, and this paragraph is therefore denied on the basis of lack of knowledge or

   information.

          72.     Denied. The Voynow Defendants lack knowledge or information as to what the

   Star Auto Entities may have "repose[d] confidence" in, and these allegations are therefore

   denied.



                                                    14
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 15 of 29 PageID #: 191




         73.     Denied. The Voynow Defendants are without knowledge or information as to

   what the Star Auto Entities may have "rel[ied] on", and these allegations are therefore denied.

         74.     Denied. The Voynow Defendants are without knowledge or information as to

   whether or when the Star Auto Entities realized the things alleged in this paragraph, and such

   allegations are therefore denied. By way of further response, it is denied that "different

   representation on all accounting matters was called for."

         75.     Admitted.

         76.     Denied as stated. It is admitted that Voynow turned over certain documents to the

   Star Auto Entities in January 2018. The Voynow Defendants are, however, without knowledge

   or information as to when "Plaintiffs' new accountants" may have initiated their representation,

   or whether such initiation was "in the ordinary course[,]" and such allegations are therefore

   denied.

                 FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
                              (Professional Malpractice)

         77.     The Voynow Defendants hereby incorporate their answers to the preceding

   paragraphs are though the same were set forth at length.

         78.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         79.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.




                                                  15
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 16 of 29 PageID #: 192




         80.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         81.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         82.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         83.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         84.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         85.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

               SECOND CAUSE OF ACTION AGAINST DEFENDANT VOYNOW
                                  (Respondeat Superior)

         86.     The Voynow Defendants hereby incorporate their answers to the preceding

   paragraphs are though the same were set forth at length.




                                                  16
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 17 of 29 PageID #: 193




         87.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         88.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

         89.     Denied. The Voynow Defendants deny the allegations set forth in this paragraph

   to the extent that they constitute conclusions of law to which no response is required. To the

   extent a response is deemed necessary, the same are denied.

               THIRD CAUSE OF ACTION AGAINST DEFENDANT VOYNOW
                                (Breach of Contract)

         90.     This count has been dismissed by the Court; no response is required.

         91.     This count has been dismissed by the Court; no response is required.

         92.     This count has been dismissed by the Court; no response is required.

         93.     This count has been dismissed by the Court; no response is required.

         94.     This count has been dismissed by the Court; no response is required.

         95.     This count has been dismissed by the Court; no response is required.

         96.     This count has been dismissed by the Court; no response is required.

         97.     This count has been dismissed by the Court; no response is required.

         98.     This count has been dismissed by the Court; no response is required.

         WHEREFORE, the Voynow Defendants respectfully request that this Honorable Court

   dismiss all claims asserted against them, with prejudice, award them their costs, and grant them

   such other further relief as this Court deems just and proper.

                                    AFFIRMATIVE DEFENSES

                                                  17
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 18 of 29 PageID #: 194




                                 FIRST AFFIRMATIVE DEFENSE

          The Star Auto Entities have failed to set forth claims upon which relief may be granted.



                               SECOND AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, by the applicable

  statutes of limitations.

                                THIRD AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, by the doctrine of in

  pari delicto.

                               FOURTH AFFIRMATIVE DEFENSE

  The claims of the Star Auto Entities are barred in whole or in part by their unclean hands.

                                 FIFTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, to the extent that they

  were caused by their own negligence or other culpable conduct.

                                 SIXTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, pursuant to NY CLS

  CPLR § 1411.

                              SEVENTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, as a result of their

  failure to mitigate any damages.

                               EIGHTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, as a result of the

  limited scope of Voynow's yearly engagements.



                                                    18
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 19 of 29 PageID #: 195




                                 NINTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, to the extent that the

  Voynow Defendants did not cause the alleged damages.

                                 TENTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, to the extent that the

  Voynow Defendants could not have prevented the alleged thefts.

                              ELEVENTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part as a result of their

  failure to join indispensible parties.

                               TWELFTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, by doctrine of

  estoppel.

                            THIRTEENTH AFFIRMATIVE DEFENSE

          The claims of the Star Auto Entities are barred, in whole or in part, by the doctrine of

  assumption of risk.

                                           COUNTERCLAIMS

          1.      The Voynow Defendants incorporate the preceding paragraphs as though the

  same were more fully set forth herein.

          2.      Counterclaims Plaintiffs are Defendant, Voynow, Bayard, Whyte and Company,

  LLP (“Voynow”)

          3.      Counterclaim Defendants are Star Auto Entities, Star Auto Sales of Bayside, Inc

  (d/b/a Star Toyota of Bayside) (“Star Toyota”),Star Auto Sales of Queens, LLC (d/b/a Star

  Subaru) (“Star Subaru”), Star Hyundai LLC (d/b/a Star Hyundai) (“Star Hyundai”), Star Nissan,



                                                   19
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 20 of 29 PageID #: 196




  Inc (d/b/a Star Nissan) (“Star Nissan”), Metro Chrysler Plymouth Inc. (d/b/a Star Chrysler Jeep

  Dodge) (“Star Chrysler Jeep Dodge”), and Star Auto Sales of Queens County LLC (d/b/a Star

  Fiat) (“Star Fiat” and collectively with Star Toyota, Star Subaru, Star Hyundai, Star Nissan, Star

  Chrysler Jeep Dodge, and Star Fiat, the “Star Auto Entities”).

         4.        The Star Auto Entities engaged Voynow to provide certain tax services in 2016

  and 2017.

         5.        Voynow sent the Star Auto Entities an engagement letter in connection with the

  engagement.

         6.        The Star Auto Entities received the engagement letter sent by Voynow each year.

         7.        The Star Auto Entities agreed to the terms of the engagement set forth in the

  engagement letter.

         8.        The terms of the agreement were fair and reasonable, as were the charges made

  for the services performed.

         9.        Voynow did, in fact, provide various tax services to the Star Auto Entities in 2016

  and 2017, in accordance with the engagement letter (the "Tax Services").

         10.       Voynow, at all relevant times provided full, complete, and competent accounting

  services to the Star Entities pursuant to the engagement letters.

         11.       Voynow accrued fees in connection with the Tax Services provided to the Star

  Auto Entities.

         12.       The Star Auto Entities have failed and refused to pay the fees incurred for years

  2016 and 2017 for Tax Services.

         13.       A breakdown of the amount of unpaid fees by entity owed for Tax Services is set

  forth in the following table:



                                                   20
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 21 of 29 PageID #: 197




                                                                                                    Amount
                        Entity                            Date          Invoice Number
                                                                                                  Outstanding
      Star Subaru1                                     7/31/17        3195                       $2,390
                                                       7/31/17        3203                       $2,220
      Star Chrysler Plymouth Jeep2

                                                       7/31/17        3196                       $2,420
                                                       7/31/17        3209                       $4,285
      Star Nissan3
                                                       7/31/17        3197                       $2,410
                                                       7/31/17        3208                       $4,285
      Star Toyota4
                                                       7/31/17        3198                       $2,425
                                                       7/31/17        3207                       $4,285
      Star Hyundai5                                    7/31/17        3199                       $2,380

                                                       7/31/17        3204                $3,120
              6
      Star Fiat                                        7/31/17        3201                $2,275
                                                                              Grand Total $32,495.00

            14.      In addition to Tax Services, in April 2017, certain of the Star Auto Entities also

  engaged Voynow to assist and train Jackie in the month ending and bank reconciliation processes

  (the "Accounting Services").

            15.      Voynow provided the Accounting Services as requested.

            16.      Voynow accrued fees in connection with the Accounting Services.

            17.      The Star Auto Entities have failed and refused to pay the fees incurred for the

  Accounting Services.




  1
           A copy Star Subaru’s outstanding invoices are attached as Exhibit A.
  2
           A copy of Star Chrysler Plymouth Jeep’s outstanding invoices relating to the Tax Services are attached as
  Exhibit B1.
  3
           A copy of Star Nissan’s outstanding invoices relating to the Tax Services are attached as Exhibit C1.
  4
           A copy of Star Toyota’s outstanding invoices relating to the Tax Services are attached as Exhibit D1
  5
           A copy of Star Hyundai’s outstanding invoices are attached as Exhibit E.
  6
           A copy of Star Fiat’s outstanding invoices are attached as Exhibit F.

                                                          21
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 22 of 29 PageID #: 198




            18.      A breakdown of the amount of unpaid fees by entity owed for the Accounting

  Services is set forth in the following table:



                                                                                                     Amount
                        Entity                             Date          Invoice Number
                                                                                                   Outstanding
      Star Chrysler Plymouth Jeep7                     9/27/17        3309                       $7,197
                                                       9/27/17        3312                       $6,770
      Star Nissan8                                     9/27/17        3307                       $3,300
                                                       9/27/17        3310                       $8,234
                                                       9/27/17        3314                       $3,300
      Star Toyota9                                     9/27/17        3308                       $6,835
                                                       9/27/17        3311                       $3,300
                                                       9/27/17        3821                       $6,894
      Grand Total                                                                                $45,830

                  COUNT I: BREACH OF CONTRACT – FOR THE TAX SERVICES
                                     (STAR SUBARU)

            19.      Voynow incorporates the preceding paragraphs as if set forth fully herein.

            20.      Voynow provided the Tax Services to Star Subaru in 2016 and 2017 pursuant to

  the terms set forth in the Engagement Letter.

            21.      The terms of the agreement were fair and reasonable, as were the charges made.

            22.      Voynow accrued fees in the amount set forth in the table at paragraph 13 in

  connection with the Tax Services provided to Star Subaru.

            23.      Star Subaru has failed and refused to pay the fees incurred.

            24.      As a result of Star Subaru’s breach of contract, Voynow has suffered and

  continues to suffer damages consisting of the amount of fees incurred as well as consequential

  damages and other damages, all in an amount to be established at trial.


  7
           A copy of Star Chrysler Plymouth Jeep’s outstanding invoices relating to the Accounting Services are
  attached as Exhibit B2.
  8
           A copy of Star Nissan’s outstanding invoices relating to the Accounting Services are attached as Exhibit
  C2.
  9
           A copy of Star Toyota’s outstanding invoices relating to the Accounting Services are attached as Exhibit
  D2.

                                                          22
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 23 of 29 PageID #: 199




         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Subaru in the amount of $4, 610.00, together with costs and

  interest and such other relief as the Court may deem appropriate.

               COUNT II: BREACH OF CONTRACT – FOR THE TAX SERVICES
                          (STAR CHRYSLER PLYMOUTH JEEP)

         25.      Voynow incorporates the preceding paragraphs as if set forth fully herein.

         26.      Voynow provided the Tax Services to Star Chrysler Plymouth Jeep in 2016 and

  2017 pursuant to the terms set forth in the Engagement Letter.

         27.      The terms of the agreement were fair and reasonable, as were the charges made.

         28.      Voynow accrued fees in the amount set forth in the table at paragraph 13 in

  connection with the Tax Services provided to Star Chrysler Plymouth Jeep.

         29.      Star Chrysler Plymouth Jeep has failed and refused to pay the fees incurred for the

  Tax Services.

         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Chrysler Plymouth Jeep in the amount of $6,705.00 together with

  costs and interest and such other relief as the Court may deem appropriate.

      COUNT III: BREACH OF CONTRACT – FOR THE ACCOUNTING SERVICES
                     (STAR CHRYSLER PLYMOUTH JEEP)

         30.      Voynow incorporates the preceding paragraphs as if set forth fully herein.

         31.      As requested, Voynow provided the Accounting Services to Star Chrysler

  Plymouth Jeep in 2017.

         32.      Voynow accrued fees in the amount set forth in the table at paragraph 18 in

  connection with the Accounting Services provided to Star Chrysler Plymouth Jeep.

         33.      Such fees were fair and reasonable.



                                                  23
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 24 of 29 PageID #: 200




         34.     Star Chrysler Plymouth Jeep has failed and refused to pay the fees incurred for the

  Accounting services.

         35.     As a result of Star Chrysler Plymouth Jeep’s breach of contract, Voynow has

  suffered and continues to suffer damages consisting of the amount of fees incurred as well as

  consequential damages and other damages, all in an amount to be established at trial.

         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Chrysler Plymouth Jeep in the amount of $13,967.00 together with

  costs and interest and such other relief as the Court may deem appropriate.

               COUNT IV BREACH OF CONTRACT – FOR THE TAX SERVICES
                                  (STAR NISSAN)

         36.     Voynow incorporates the preceding paragraphs as if set forth fully herein.

         37.     Voynow provided the Tax Services to Star Nissan in 2016 and 2017 pursuant to

  the terms set forth in the Engagement Letter.

         38.     The terms of the agreement were fair and reasonable, as were the charges made.

         39.     Voynow accrued fees in the amount set forth in the table at paragraph 13 in

  connection with the Tax Services provided to Star Nissan.

         40.     Star Nissan has failed and refused to pay the fees incurred for the Tax Services.

         41.     As a result of Star Nissan’s breach of contract, Voynow has suffered and

  continues to suffer damages consisting of the amount of fees incurred as well as consequential

  damages and other damages, all in an amount to be established at trial.

         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Nissan in the amount of $6,695.00 together with costs and interest

  and such other relief as the Court may deem appropriate.

       COUNT V BREACH OF CONTRACT – FOR THE ACCOUNTING SERVICES
                             (STAR NISSAN)
                                                  24
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 25 of 29 PageID #: 201




         42.     Voynow incorporates the preceding paragraphs as if set forth fully herein.

         43.     As requested, Voynow provided the Accounting Services to Star Nissan in 2017.

         44.     Voynow accrued fees in the amount set forth in the table at paragraph 18 in

  connection with the Accounting Services provided to Star Nissan.

         45.     Such fees were fair and reasonable.

         46. Star Nissan has failed and refused to pay the fees incurred for the Accounting

  Services.

         47.     As a result of Star Nissan’s breach of contract, Voynow has suffered and

  continues to suffer damages consisting of the amount of fees incurred as well as consequential

  damages and other damages, all in an amount to be established at trial.

         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Nissan in the amount of $14,834.00 together with costs and interest

  and such other relief as the Court may deem appropriate.

              COUNT VI: BREACH OF CONTRACT – FOR THE TAX SERVICES
                                 (STAR TOYOTA)

         48.     Voynow incorporates the preceding paragraphs as if set forth fully herein.

         49.     Voynow provided the Tax Services to Star Toyota in 2016 and 2017 pursuant to

  the terms set forth in the Engagement Letter.

         50.     The terms of the agreement were fair and reasonable, as were the charges made.

         51.     Voynow accrued fees in the amount set forth in the table at paragraph 13 in

  connection with the Tax Services provided to Star Toyota.

         52.     Star Toyota has failed and refused to pay the fees incurred for the Tax Services.




                                                  25
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 26 of 29 PageID #: 202




         53.     As a result of Star Toyota’s breach of contract, Voynow has suffered and

  continues to suffer damages consisting of the amount of fees incurred as well as consequential

  damages and other damages, all in an amount to be established at trial.

         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Toyota in the amount of $6,710 together with costs and interest

  and such other relief as the Court may deem appropriate.

      COUNT VII: BREACH OF CONTRACT – FOR THE ACCOUNTING SERVICES
                             (STAR TOYOTA)

         54.     Voynow incorporates the preceding paragraphs as if set forth fully herein.

         55.     As requested, Voynow provided the Accounting Services to Star Toyota in 2017.

         56.     Voynow accrued fees in the amount set forth in the table at paragraph 18 in

  connection with the Accounting Services provided to Star Toyota.

         57.     Such fees were fair and reasonable.

         58.     Star Toyota has failed and refused to pay the fees incurred for the Accounting

  Services.

         59.     As a result of Star Toyota’s breach of contract, Voynow has suffered and

  continues to suffer damages consisting of the amount of fees incurred as well as consequential

  damages and other damages, all in an amount to be established at trial.

         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Toyota in the amount of $17,029.00 together with costs and

  interest and such other relief as the Court may deem appropriate.

              COUNT VIII: BREACH OF CONTRACT – FOR THE TAX SERVICES
                                  (STAR HYUNDAI)

         60.     Voynow incorporates the preceding paragraphs as if set forth fully herein.



                                                 26
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 27 of 29 PageID #: 203




         61.     Voynow provided the Tax Services to Star Hyundai in 2016 and 2017 pursuant to

  the terms set forth in the Engagement Letter.

         62.     The terms of the agreement were fair and reasonable, as were the charges made.

         63.     Voynow accrued fees in the amount set forth in the table at paragraph 13 in

  connection with the Tax Services provided to Star Hyundai.

         64.     Star Hyundai has failed and refused to pay the fees incurred.

         65.     As a result of Star Hyundai’s breach of contract, Voynow has suffered and

  continues to suffer damages consisting of the amount of fees incurred as well as consequential

  damages and other damages, all in an amount to be established at trial.

         WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Hyundai in the amount of $5,500.00 together with costs and

  interest and such other relief as the Court may deem appropriate.

            COUNT IX: BREACH OF CONTRACT – FOR THE TAX SERVICES
                                 (STAR FIAT)

         66.     Voynow incorporates the preceding paragraphs as if set forth fully herein.

         67.     Voynow provided the Tax Services to Star Fiat in 2016 and 2017 pursuant to the

  terms set forth in the Engagement Letter.

         68.     The terms of the agreement were fair and reasonable, as were the charges made.

         69.     Voynow accrued fees in the amount set forth in the table at paragraph 13 in

  connection with the Tax Services provided to Star Fiat.

         70.     Star Fiat has failed and refused to pay the fees incurred.

         71.     As a result of Star Fiat’s breach of contract, Voynow has suffered and continues

  to suffer damages consisting of the amount of fees incurred as well as consequential damages

  and other damages, all in an amount to be established at trial.


                                                  27
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 28 of 29 PageID #: 204




          WHEREFORE, Counterclaim Plaintiff Voynow demands a judgment against

  Counterclaim Defendant Star Fiat in the amount of $2,275.00, together with costs and interest

  and such other relief as the Court may deem appropriate.


                                              Respectfully submitted,

                                              MARSHALL DENNEHEY WARNER
                                              COLEMAN & GOGGIN

                                              /s/ Gregory W. Fox
                                              Gregory W. Fox, Esquire
                                              2000 Market Street, Suite 2300
                                              Philadelphia, PA 19103
                                              (215) 575-2827
                                              (215) 575-0856
                                              gwfox@mdwcg.com
                                              Attorney for Defendants,
                                              Voynow, Bayard, Whyte and Company, LLC, Hugh
                                              Whyte, Randall Franzen, and Robert Siebel
  Dated: April 22, 2019
  LEGAL/122230124.v1




                                                 28
Case 1:18-cv-05775-ERK-TAM Document 30 Filed 04/22/19 Page 29 of 29 PageID #: 205




                                 CERTIFICATE OF SERVICE


         I, Gregory W. Fox, hereby certify that on the date indicated below a copy of the

  foregoing Answer and Counterclaim, was served on all counsel of record via electronic filing.




                                              MARSHALL DENNEHEY WARNER
                                              COLEMAN & GOGGIN

                                              By:    /s/ Gregory W. Fox
                                                     Gregory W. Fox, Esquire
                                                      Identification No. 200846
                                                     2000 Market Street, Suite 2300
                                                     Philadelphia, PA 19103
                                                     (215) 575-2827


  April 22, 2019
